Citation Nr: 9924037	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-26 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 3, 
1993, for a grant of service connection for right carpal 
tunnel syndrome, status post carpal tunnel release, and right 
pronator teres median nerve exploration with De Quervain's 
syndrome, reflex sympathetic dystrophy, and peripheral and 
median neuropathy (major).  

2.  Entitlement to disability rating in excess of 50 percent 
for service-connected right carpal tunnel syndrome, status 
post carpal tunnel release, and right pronator teres median 
nerve exploration with De Quervain's syndrome, reflex 
sympathetic dystrophy, and peripheral and median neuropathy 
(major), on appeal from the initial grant of service 
connection.

3.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to August 
1967, from January 1971 to March 1972, and from November 1972 
to April 1973.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, and April and June 1997 rating 
decisions of the St. Petersburg, Florida, RO, which currently 
has jurisdiction over the case.

In July 1995, the appellant sought to reopen a claim of 
entitlement to service connection for the residuals of a left 
wrist sprain.  In February 1997, she claimed entitlement to 
aid and attendance or housebound benefits.   She further 
claimed in June 1997 that she had cervical and lumbar spine 
problems that were related to peripheral nerve damage from 
previous surgeries.  Finally, in August 1998 she made a claim 
for specially adapted housing or a special home adaptation 
grant.  These claims have not been adjudicated and are 
referred to the RO for appropriate action.

The appellant requested a hearing before a Member of the 
Board in Washington, D.C.  In March 1998, she withdrew her 
request for a hearing.  In May 1998, she revoked her power of 
attorney and asked that her case be returned to the Board for 
a decision.

In August 1998, additional evidence, i.e., VA medical 
records, was associated with the claims folder, subsequent to 
the most recent February 1998 supplemental statement of the 
case.  As this evidence is not relevant to the claim for an 
earlier effective date, a remand for the issuance of a 
supplemental statement of the case is not warranted 
concerning this issue.  38 C.F.R. §§ 19.31, 19.37 (1998). 

In August 1998, the Board referred this case to the VA Office 
of Inspector General, for an advisory opinion regarding the 
authenticity of an August 27, 1997, document submitted by the 
appellant.  In response to this request, a Forensic 
Laboratory Report was received from the VA Office of 
Inspector General in March 1999.

Thereafter, the Board, in accordance with Thurber v. Brown, 5 
Vet. App. 119 (1993), informed the appellant in June 1999 of 
the additional evidence developed and provided an opportunity 
to respond or submit additional evidence.  She responded in 
July 1999. 

The claims concerning entitlement to a disability rating in 
excess of 50 percent for the veteran's service-connected 
right upper extremity disorder and entitlement to automobile 
and adaptive equipment or adaptive equipment only are the 
subject of the remand immediately following this decision.


FINDINGS OF FACT

1.  In October 1985, the Board denied entitlement to service 
connection for right carpal tunnel syndrome.

2.  In September 1987, on reconsideration of the appellant's 
case, the Board again denied entitlement to service 
connection for right carpal tunnel syndrome.

3.  On November 3, 1993, the RO received the appellant's 
petition to reopen her claim for service connection for right 
carpal tunnel syndrome.
 
4.  In January 1997, the Board reopened the appellant's claim 
and granted service connection for right carpal tunnel 
syndrome.

5.  In a January 1997 rating decision, the RO implemented the 
Board's decision, and established service connection for 
right carpal tunnel syndrome, assigning an effective date of 
November 3, 1993, the date of the appellant's reopened claim.


CONCLUSIONS OF LAW

1.  The Board's decision of September 1987 is final.  
38 U.S.C.A. §§ 7103(a), (b)(3), 7104(a) and (b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.1100 (1998). 

2.  There is no legal entitlement to an effective date 
earlier than November 3, 1993, for service connection for 
right carpal tunnel syndrome, status post carpal tunnel 
release, and right pronator teres median nerve exploration 
with De Quervain's syndrome, reflex sympathetic dystrophy, 
and peripheral and median neuropathy.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.156, 3.400(q)(1)(ii) and (r) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant originally submitted a claim of entitlement to 
service connection for residuals of a right wrist fracture to 
the RO in February 1984.  The RO denied the claim in May 
1984, and the appellant perfected an appeal to the Board.

In January 1985, the Board remanded the case for additional 
evidentiary development.  After the development was 
performed, the Board denied entitlement to service connection 
for carpal tunnel syndrome in October 1985.  In its decision, 
the Board found that the "evidence in its entirety indicates 
that the carpal tunnel syndrome is not of service origin or 
otherwise related to any period of active duty."  The Board 
specifically noted that carpal tunnel syndrome was not 
present during active service and that neck symptoms and 
upper extremity injuries during the appellant's active 
service were not etiologically related to carpal tunnel 
syndrome.

In July 1986, the appellant requested reconsideration of the 
October 1985 Board decision.  In September 1987, the Board 
issued a decision which replaced the October 1985 Board 
decision.  The Board found that the findings of fact and 
conclusions of law in the Board's October 1985 decision were 
supported by and consistent with the evidence of record.  The 
Board concluded that there was no obvious error in the 
October 1985 decision and denied the appeal.

The next correspondence received from the appellant consisted 
of a September 1993 request that the RO return to her an 
original photograph, dated in February 1971, of her in 
uniform and with a cast on her right hand.  There is no 
indication of a response from the RO.  However, the original 
of said photograph is not of record in the claims file, and 
the appellant subsequently submitted, on November 3, 1993, an 
enlarged color photograph of a woman dressed in what appears 
to be a medical uniform with a military jacket over it and an 
apparent bandage, possibly a cast, on the right hand.  It 
appears to be an enlargement of the photocopied photograph 
that was submitted with the appellant's 1987 request for 
reconsideration.  

A VA report of contact dated on November 3, 1993, reflects 
the submission of the above-referenced enlargement and states 
that it is related to the "recently reopened s.c. claim for 
fracture to rt. wrist and nerve damage radiating to elbow."  
The report stated that the latest medical examination was at 
the VA Medical Center (VAMC) in Providence, Rhode Island, in 
late September 1993.  Also received on that date was a 
photocopy of a VA x-ray report dated on November 12, 1984.

In a December 1993 letter, the RO notified the appellant that 
her claim of entitlement to service connection for residuals 
of a fracture of the right wrist was denied.  The RO further 
advised her that service connection for a fracture of the 
right wrist had been previously denied and that new and 
material evidence would be needed in order to reopen her 
claim.  The appellant perfected an appeal as to the denial of 
service connection.

Treatment records were thereafter associated with the claims 
file, including VA treatment notes from Providence VAMC.  
Treatment notes dated in September 1993 contain no reference 
to carpal tunnel syndrome.  However, a neurological note 
dated in early October 1993 reported the history of status 
post right carpal tunnel syndrome surgery three times and 
right ulnar release in 1985.  An electromyogram (EMG) in 1984 
was noted to show no signs of carpal tunnel syndrome.  The 
appellant reported to the examiner that she broke her right 
wrist when she was in the service.  The examination of both 
upper extremities was normal.  No diagnosis was given.

A Providence VAMC physical therapy treatment note dated 
October 28, 1994, was date-stamped as received in the 
Providence, RI, RO in January 1995.  It indicated that the 
appellant stated she could not fulfill her job 
responsibilities and had problems with most activities of 
daily living.  She reported her surgical history.  Specific 
findings were recorded with respect to her grip strength and 
range of motion.

In a January 1997 decision, the Board determined that new and 
material evidence had been submitted, reopened the claim, and 
granted entitlement to service connection for right carpal 
tunnel syndrome.  In discussing the evidence submitted since 
the previous final denial, the Board found new and material 
the appellant's testimony concerning an inservice injury and 
continuous symptoms, including numbness and cramping in her 
hand, since active service, and a June 1994 statement by a VA 
physician that a broken wrist could cause carpal tunnel 
syndrome.

In a January 1997 rating decision, the RO granted entitlement 
to service connection for right carpal tunnel syndrome 
(major), evaluated as noncompensable, effective November 3, 
1993, the date of the appellant's reopened claim.  

The appellant underwent EMG and nerve conduction studies 
(NCS) in June 1996.  No abnormalities were found in the 
muscles tested on EMG.  The impression was "signs of right 
carpal tunnel syndrome, mild."  A June 1996 treatment note 
indicated that the appellant was referred to the orthopedic 
clinic for "further evaluation of this patient with marked 
symptomatology of bilateral carpal tunnel syndrome, and 
status post carpal tunnel release, bilateral, and right 
pronator teres median nerve exploration.  Possibility of 
scope excploration [sic] of the carpal tunnels could be 
entertained."  In a December 1996 handwritten addendum to 
the report, the same doctor stated: "This recommendation was 
typed by mistake under [the appellant's name and patient 
identification number].  Disregard it.  See diagnostic 
impression in previous page."

In an April 1997 rating decision, the RO assigned a 10 
percent disability rating for service-connected right carpal 
tunnel syndrome, effective from March 15, 1997.  A June 1997 
rating decision assigned an effective date of November 3, 
1993, for the 10 percent rating.

In the appellant's notice of disagreement of June 1997, she 
claimed that she had been submitting evidence in support of 
her claim since 1982.  In her VA Form 9 (substantive appeal), 
she stated that the evidence presented after her April 1973 
discharge from active service would have been sufficient for 
a grant of service connection.  

On July 24, 1997, the RO sent to the appellant copies of her 
entire claims file.

In correspondence dated in August 1997, the appellant's then-
representative requested that service connection be 
established for the following disabilities, as secondary to 
the appellant's service-connected right carpal tunnel 
syndrome: De Quervain's syndrome; right pronator teres; 
reflex sympathetic dystrophy; right cubital tunnel syndrome; 
peripheral neuropathy; and median neuropathy.  In support of 
the claim, the representative submitted a document claimed to 
be a treatment report from the Lake City VAMC dated on August 
27, 1997.  The document was sent by facsimile from the VAMC 
at Lake City on August 28, 1997.

The August 27, 1997, document appears to be an amalgamation 
of parts of other documents of record, including June 1996 
EMG and nerve conduction study (NCS) results, a June 1996 
recommendation by a VA doctor, and the June 1996 
recommendation by the VA doctor with a handwritten note made 
in December 1996.  There is, however, no sign of the December 
1996 handwritten notation disavowing the previous 
recommendation.  Instead, the following typewritten text 
follows the asterisk: "Conditions secondary to carpal are, 
De Quervain's syndrome, pronator terres [sic], reflex 
sympatetic [sic] destrophy [sic], cubital tunnel syndrome 
right, peripheral neuropathy, and median neropathy [sic]."  
The document carries the signature of the Chief of Physical 
Medicine and Rehabilitation Services.

In November 1997, the appellant submitted a copy of the 
October 28, 1994, physical therapy note discussed above.  The 
copy had been altered to read October 28, 1997.  The copy 
also reflected that the age of the appellant at the time of 
the examination had been altered.

In a February 1998 rating decision, the RO expanded the 
appellant's service-connected disability to encompass right 
carpal tunnel syndrome, status post carpal tunnel release, 
and right pronator teres median nerve exploration with De 
Quervain's syndrome, reflex sympathetic dystrophy, peripheral 
and median neuropathy, major.  The RO assigned a 50 percent 
disability rating effective November 3, 1993.

In correspondence submitted in February 1998, the appellant 
claimed that since her symptoms of carpal tunnel syndrome 
were established in service and since her first surgery was 
two months after service, she should be entitled to service 
connection back to 1973. 

In August 1998, the Board referred this case to the VA Office 
of Inspector General, for an advisory opinion regarding the 
authenticity of the August 27, 1997, document submitted by 
the appellant.  In response to this request, a Forensic 
Laboratory Report was received from the VA Office of 
Inspector General in March 1999.  The forensics expert 
reviewed the document in question and determined that it was 
a photocopied composite of three other medical documents in 
the file.  

Thereafter, the Board, in accordance with Thurber v. Brown, 5 
Vet. App. 119 (1993), informed the appellant in June 1999 of 
the additional evidence developed and provided an opportunity 
to respond or submit additional evidence.  She replied in 
July 1999 that she never worked at the Lake City VAMC and was 
never a file supervisor, that she had many EMG and NCS 
studies, and she did not know anything about the August 1997 
document.  In a July 1999 report of contact, it was noted 
that the appellant had nothing else to offer or send.



II.  Legal Analysis

A.  Finality of the September 1987 Board decision 

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1100 (1998).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  In order 
to reopen a claim which has been previously finally denied, 
the claimant must submit new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  

The appellant submitted an original claim for service 
connection to the RO in February 1984.  In a rating decision 
of May 1984, the RO denied entitlement to service connection 
for bilateral carpal tunnel syndrome, which the appellant 
appealed.  In a decision of October 1985, the Board denied 
entitlement to service connection for carpal tunnel syndrome.  
The appellant alleged obvious error in the prior decision of 
the Board, and reconsideration was ordered.  In September 
1987, the Board issued a decision which replaced the October 
1985 Board decision, again denying entitlement to service 
connection for carpal tunnel syndrome.  That decision is 
final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7103(b)(3) (West 
Supp. 1999) ("A panel reconsidering a case . . . shall 
render its decision after reviewing the entire record before 
the Board. . . .  The decision of the panel shall constitute 
the final decision of the Board."); VAOPGCPREC 70-91 (O.G.C. 
Prec. 70-91) ("[D]ecisions of the [Board] in which 
reconsideration is ordered are not final."); VAOPGCPREC 
89-90 (O.G.C. Prec. 89-90) ("[I]nstead of a review limited 
to the question of whether the previous [Board] section 
erred, the earlier decision is vacated and is replaced with a 
decision by an expanded section."); Boyer v. Derwinski, 1 
Vet. App. 531, 535 (1991) (holding that the Board is required 
to proceed in a case under reconsideration as though the 
initial panel decision had never been rendered).   


B.  Earlier effective date

The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide in 
pertinent part as follows:

(q) New and material evidence:

	(1) Other than service department records:

	(i) Received within appeal period or prior to appellate 
decision. The effective date will be as though the former 
decision had not been rendered. . . .

	(ii) Received after final disallowance. Date of receipt 
of new claim or date entitlement arose, whichever is later. . 
. .

(r) Reopened claims: Date of receipt of claim or date 
entitlement arose, whichever is later. . . .

38 C.F.R. § 3.400(q), (r) (1998).

The statutory authority for this regulation perhaps expresses 
the effective date rule with regard to reopened claims more 
clearly: "[T]he effective date of an award based on . . . a 
claim reopened after final adjudication . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).

Additional evidence obtained in conjunction with the reopened 
claim included a June 1994 statement from a VA doctor 
indicating that a broken wrist could cause carpal tunnel 
syndrome.  If the law required merely that the effective date 
be fixed in accordance with the facts found, the date that 
the appellant met all the requirements for service connection 
for right carpal tunnel syndrome would be the correct 
effective date.  However, the appellant did not submit a 
claim supported by evidence that reflected her entitlement 
until she reopened her claim on November 3, 1993.  The RO was 
required by law to establish the effective date as the date 
of the reopened claim even if the appellant showed 
entitlement by reason of medical evidence of right carpal 
tunnel syndrome prior to that date.  The evidence of record 
does not indicate that VA had a reason to again review the 
issue of entitlement to service connection for right carpal 
tunnel syndrome until receipt of the reopened claim in 
November 1993.  

The November 3, 1993, report of contact that initiated the 
claim to reopen made reference to a September 1993 VA 
examination as the most recent for the claimed disability.  
Under 38 C.F.R. § 3.155(a), any communication or action 
indicating an intent to apply for one or more benefits under 
laws administered by VA may be considered an informal claim.  
Such informal claim must identify the benefit sought.  A 
report of VA examination meeting the requirements of 
38 C.F.R. § 3.157(b) will be accepted as an informal claim if 
the report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a).  It is necessary to 
consider whether there was an informal claim within the 
meaning of the regulation.

The September 1993 treatment notes from the Providence VAMC 
do not contain any reference to the appellant's right carpal 
tunnel syndrome, and they cannot, therefore, constitute 
informal claims.  However, the appellant was seen on October 
7, 1993, at the Providence VAMC for examination of her upper 
extremities, and she reported pain from time to time in her 
wrist and elbow.  The examiner was the same one referenced by 
the appellant in her November 1993 report of contact, that 
reportedly examined her in late September 1993.  It seems 
likely that the examination conducted in early October 1993 
was the one to which the appellant had referred in November 
1993, particularly as the treatment records from September 
1993 do not show any treatment for carpal tunnel syndrome or 
complaints relating to it.  On the October 1993 treatment 
note, the examination of both upper extremities was normal, 
and no diagnosis was given.  The doctor recorded the 
appellant's statement that, when she was in the service, she 
broke her right wrist.  That statement at least obliquely 
identified a benefit sought (38 C.F.R. § 3.155(a)), and the 
examination, although not yielding a diagnosis, did reference 
a disability for which entitlement to service connection was 
later established (38 C.F.R. § 3.157(a)).  But see Brannon v. 
West, 12 Vet. App. 32 (1998) (in addressing medical evidence 
that identified disability, VA is not required to anticipate 
a claim for a particular benefit where no intention to raise 
it was expressed). 

The critical point is whether it falls within the 
requirements of 38 C.F.R. § 3.157(b), which provides that 
"[o]nce a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen."  The appellant's claim for 
compensation had not yet been allowed, so the treatment 
record could not constitute an informal claim under that 
clause.  Although her claim had been previously disallowed, 
it was disallowed on the basis that entitlement to service 
connection was not established, and not on the basis that a 
service-connected disability was non compensable in degree.  
See Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  Because 
the appellant did not have a previous claim encompassed 
within the requirements of 38 C.F.R. § 3.157(b), the October 
1993 treatment record did not constitute an informal claim 
upon which an earlier effective date of entitlement to 
service connection might be established.

Accordingly, the Board concludes that entitlement to an 
effective date earlier than November 3, 1993, for service 
connection for right carpal tunnel syndrome is not warranted 
in this case under the provisions for establishing an 
effective date for a claim reopened by submission of new and 
material evidence.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400(q), (r) (1998).  In this case, the facts are 
not in dispute, and application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In so concluding, the Board recognizes that the appellant has 
contended that she suffered from right carpal tunnel syndrome 
since 1973 and that therefore she should be compensated from 
an earlier date.  Because, as noted above, the effective date 
assigned by law for benefits awarded after a claim has been 
reopened is generally the date of claim, the only legal basis 
in this case to assign an earlier effective date would be 
upon a showing of clear and unmistakable error (CUE) in a 
prior decision that denied service connection for right 
carpal tunnel syndrome.  The Board is mindful that a claim 
for an earlier effective date may actually be a claim for CUE 
in a prior rating decision.  See, e.g., Dinsay v. Brown, 9 
Vet. App. 79, 87-88 (1996) (holding that claim for earlier 
effective date was claim of clear and unmistakable error in 
final RO decision disallowing claim); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995) (noting that to be awarded earlier 
effective date, appellant must show clear and unmistakable 
error in RO decision disallowing higher rating).

In this case, in May 1996 the appellant claimed 
"unmistakable error" in a decision of 1985 that denied 
service connection for carpal tunnel syndrome.  In 
correspondence received in June 1997, she indicated that if 
her claims file had been "completely investigated" upon a 
January 1985 remand by the Board, she would have received 
service connection.  

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  38 U.S.C.A. § 7111(a) (West 
1991 & Supp. 1999).  However,  no clear and unmistakable 
error exists as a matter of law with respect to the October 
1985 Board decision because it was vacated and replaced by 
the September 1987 Board decision.  VAOPGCPREC 89-90 (O.G.C. 
Prec. 89-90) ("[I]nstead of a review limited to the question 
of whether the previous [Board] section erred, the earlier 
decision is vacated and is replaced with a decision by an 
expanded section.").  

Regulations relating to pleading and filing claims of clear 
and unmistakable error in a prior Board decision have been 
adopted.  See 64 Fed. Reg. 2139 (Jan 13, 1999), to be 
codified at 38 C.F.R. §§ 20.1400-20.1411.  A motion to review 
a prior final Board decision for clear and unmistakable error 
must be filed in accordance with these regulations.


ORDER

Entitlement to an effective date earlier than November 3, 
1993, for an allowance of service connection for right carpal 
tunnel syndrome, status post carpal tunnel release, and right 
pronator teres median nerve exploration with De Quervain's 
syndrome, reflex sympathetic dystrophy, and peripheral and 
median neuropathy (major) is denied.



REMAND

Entitlement to a disability rating in excess of 50 percent 
and 
entitlement to automobile and adaptive equipment or adaptive 
equipment

After sending the appellant's file to the Board, the RO 
received additional evidence on behalf of the appellant in 
August 1998, including a relevant July 1998 VA treatment 
record.  The RO subsequently submitted this evidence directly 
to the Board under 38 C.F.R. § 19.37(b).  The appellant has 
not waived the RO's consideration of this evidence.  
Therefore, in accordance with 38 C.F.R. § 20.1304(c) (1998), 
the case is returned to the RO for consideration and the 
issuance of a supplemental statement of the case.

The appellant has shown a lack of reliability on VA 
examinations.  For example, on VA peripheral nerves 
examination in March 1997, the examiner noted that motor 
examination was difficult to obtain secondary to effort.  On 
VA joints examination in March 1997, the examiner stated that 
the appellant was either unable or would not cooperate with 
making a fist or extending the fingers.  The examiner could 
passively flex the right hand fingers further than the 
appellant could actively flex them.  Examination of the 
appellant's left hand was also inconsistent.  On VA 
examination in September 1997, motor examination was again 
difficult to ascertain secondary to effort-dependent 
weakness, and sensory examination revealed patchy areas of 
decreased sensation throughout which conformed to no 
dermatomal distribution.  The duty to assist the appellant is 
not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  However, as the case must be remanded for 
the foregoing reason, the appellant should be scheduled for 
another VA examination to evaluate her service-connected 
right upper extremity disability.   

Evidence has been submitted in connection with this appeal 
that has been altered, as discussed above.  The appellant has 
submitted a letter to the Board dated in July 1999, in which 
she stated that she knew nothing about the altered documents.  
She also stated that she had never worked at Lake City VAMC 
and had never been a file supervisor.  Of record is a VA Form 
21-4192 dated in July 1995 stating that the appellant retired 
on disability retirement from a position as a file supervisor 
at another VA medical center, so it would appear that, 
although the appellant did not retire from the Lake City 
VAMC, she did retire from a position of file supervisor at 
another VAMC.

In view of the established fact that altered documents have 
been submitted in support of the appellant's claim, the RO 
should exercise care to assure that all documents it requests 
in connection with this remand are requested and received 
directly from the source of the treatment.  If there are any 
discrepancies between the documents received from the 
treating facility and those previously submitted in 
connection with this claim, the RO should undertake such 
additional inquiry as may be indicated, including obtaining 
statements from examining doctors or care providers as to the 
authenticity of such documents.  In particular, the 
appellant's complete treatment records from Lake City VAMC 
are to be requested directly from the medical center.  These 
records are to be compared with the records previously 
submitted in support of this claim.  Of particular interest 
are the June 1996 EMG and NCS, the June 1996 treatment note 
indicating referral for evaluation by the orthopedic clinic, 
the December 1996 handwritten addendum to the June 1996 
report, and the purported August 27, 1997, treatment record 
that has been determined by the IG to be a composite and 
alteration of the previous three documents.  If that last 
document is contained in the appellant's medical records at 
Lake City VAMC, the RO should ask the doctor whose signature 
appears on the document to examine the several documents and 
provide an explanation of the authenticity or lack thereof of 
the composite document, to include an explanation of the 
reason for preparing the composite document.

In evaluating the appellant's claim, the authenticity of the 
medical evidence must be considered.

Finally, after the veteran disagreed with the original 
noncompensable disability rating assigned for her service-
connected right upper extremity disability, the RO issued a 
statement of the case that phrased the issue as entitlement 
to an "Increased evaluation."  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) recently held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, supra.

While this claim is in remand status, the RO should issue a 
supplemental statement of the case to the veteran that 
correctly identifies the issue on appeal.  In accordance with 
Fenderson, the RO should review the evidence of record at the 
time of the January 1997 rating decision that was considered 
in assigning the original disability rating for the veteran's 
right upper extremity disorder, then consider all the 
evidence of record to determine whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition at any period of time since her original 
claim.  

Accordingly, this case is remanded for the following:

1.  Request that the Lake City VAMC 
provide a complete copy of all documents 
contained in the appellant's VA medical 
records file(s) at that medical center, to 
include copies of all diagnostic tests and 
studies, in particular any EMG or NCS.  
Associate these records with the claims 
file, preferably in a separate envelope 
indicating date of receipt.

2.  Ask the appellant to provide a list of 
those who have treated her for her 
service-connected right upper extremity 
disorder since 1998 and to provide 
releases so that the RO may request those 
treatment records directly from the 
medical care provider(s).  Associate all 
records received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant so that she will have an 
opportunity to make her own request that 
the medical care provider submit the 
records directly to the RO.  38 CFR 
§ 3.159(c).

3.  Review the documents received from 
Lake City VAMC to determine whether there 
is any discrepancy between those documents 
and evidence previously submitted in 
connection with this claim.  If there are 
any discrepancies, undertake such 
additional inquiry as may be indicated, 
including obtaining statements from 
examining doctors or care providers as to 
the authenticity of such documents, with 
particular attention to the June 1996 EMG 
and NCS, the June 1996 treatment note 
indicating referral for evaluation by the 
orthopedic clinic, the December 1996 
handwritten addendum to the June 1996 
report, and the purported August 27, 1997, 
treatment record that has been determined 
by the IG to be a composite and alteration 
of the previous three documents.  If that 
last document is contained in the 
appellant's medical records at Lake City 
VAMC, ask the doctor whose signature 
appears on the document to examine the 
several documents and provide an 
explanation of the authenticity or lack 
thereof of the composite document, to 
include an explanation of the reason for 
preparing the composite document.  
Associate the doctor's response with the 
claims file.

4.  Afford the appellant an appropriate VA 
examination.  The examiner should be given 
a copy of this remand and the appellant's 
entire claims folder.  The examiner should 
be requested to review the appellant's 
medical history prior to conducting the 
examination.  All necessary tests (i.e., 
EMG and NCS, if indicated) should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The purpose of the examination is to 
determine the severity and manifestations 
of the appellant's service-connected right 
upper extremity disorder(s).  

The examiner is asked to render the 
following opinions as to the ulnar nerve:

a.  Whether the appellant has 
incomplete or complete paralysis of 
the ulnar nerve. 

b.  If the appellant has incomplete 
paralysis of the ulnar nerve, the 
examiner should indicate how the 
paralysis is manifested, to include 
the particular functions affected.  
The examiner should indicate whether 
the disability is mild, moderate, or 
severe.  The examiner must explain in 
detail all bases supporting the 
conclusion reached, and should cite 
appropriate diagnostic tests or other 
data supporting the conclusion. 

c.  If the appellant has complete 
paralysis, the examiner should 
indicate how the paralysis is 
manifested, to include the particular 
functions affected.  

The examiner should indicate whether 
the appellant has any of the 
following, and, if so, the severity 
thereof: (1) the "griffin claw" 
deformity, due to flexor contraction 
of ring and little fingers, with very 
marked atrophy in the dorsal 
interspace and thenar and hypothenar 
eminences; (2) loss of extension of 
ring and little fingers, manifested 
by inability to spread the fingers or 
adduct the thumb; (3) weakening of 
wrist flexion.

The examiner is asked to render the 
following opinions as to the median nerve:

a.  Whether the appellant has 
incomplete or complete paralysis of 
the median nerve. 

b.  If the appellant has incomplete 
paralysis of the median nerve, the 
examiner should indicate how the 
paralysis is manifested, to include 
the particular functions affected.  
The examiner should indicate whether 
the disability is mild, moderate, or 
severe.  The examiner must explain in 
detail all bases supporting the 
conclusion reached, and should cite 
appropriate diagnostic tests or other 
data supporting the conclusion. 

c.  If the appellant has complete 
paralysis, the examiner should 
indicate how the paralysis is 
manifested, to include the particular 
functions affected.  

The examiner should indicate whether 
the appellant has any of the 
following, and, if so, the severity 
thereof: (1) the hand inclined to the 
ulnar side, the index and middle 
fingers more extended than normally, 
with considerable atrophy of the 
muscles of the thenar eminence, the 
thumb in the plane of the hand (ape 
hand); (2) incomplete and defective 
pronation, absence of flexion of 
index finger and feeble flexion of 
middle finger, inability to make a 
fist, index and middle fingers remain 
extended; (3) inability to flex the 
distal phalanx of the thumb, 
defective opposition and abduction of 
the thumb, defective opposition and 
abduction of the thumb, at right 
angles to palm; (4) weakening of 
flexion of the wrist; and (5) pain 
with trophic disturbances.

The examiner is also asked to state 
whether any effective function remains of 
the right hand other than that which would 
be equally well served by an amputation 
stump at the site of election below elbow 
with use of a suitable prosthetic 
appliance.  The determination should be 
made on the basis of the actual remaining 
function, whether the acts of grasping, 
manipulation, etc. could be accomplished 
equally well by an amputation stump with 
prosthesis.  Is there complete ankylosis 
of two major joints of the right upper 
extremity?

Any indications that the appellant's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition(s) in issue, such 
testing or examination is to be 
accomplished.  

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998); see also Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Readjudicate the appellant's claims 
for a disability rating in excess of 50 
percent for the service-connected right 
upper extremity disorder and entitlement 
to automobile and adaptive equipment or 
adaptive equipment.  Evidence that has 
been altered has had its probative value 
destroyed, and it should be accorded no 
probative weight.  With respect to the 
claim for a disability rating in excess of 
50 percent for the service-connected right 
upper extremity disorder, review the 
evidence of record at the time of the 
January 1997 rating decision that was 
considered in assigning the original 
disability rating for this condition, then 
consider all the probative evidence of 
record to determine whether the facts show 
that the appellant was entitled to a 
higher disability rating for this 
condition at any period of time since the 
initial grant.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If any benefit 
sought on appeal remains denied, provide 
the appellant a supplemental statement of 
the case, which includes consideration of 
all medical evidence received since the 
supplemental statement of the case issued 
in February 1998.  The supplemental 
statement of the case should correctly 
identify the issue as on appeal from the 
initial grant of service connection.  
Allow an appropriate period of time for 
response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

